DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 8-12, 15-18, 20-22, 24-31, 37-41, , 50-51, 53-54 and 57 are rejected under 35 U.S.C. 103 as being obvious over Rubin et al. (U.S. Publication No. 2021/0183773) in view of Shih (U.S. Publication No. 2018/0102311).
Regarding claim 1, Rubin teaches an apparatus comprising:
a first insulating layer (Fig. 3A, insulating layer 310);
a first metal layer (metal layer 316) disposed on a surface (top surface) of the first insulating layer (see Fig. 3A); and

wherein the metallization structure occupies only a portion of a volume of the first insulating layer (see Fig. 3A), and wherein the metallization structure has a line density greater than a line density of the first metal layer (see Fig. 3A, and paragraph [0051]-[0052])).
Rubin teaches that the second metal layer (132/134) is electrically connected to a metal layer (134) on the same level as the first metal layer (316) by a via (via portion of 132/134), but does not specifically teach wherein the second metal layer is electrically coupled to at least a portion of the first metal layer by at least one via.  However, Shih teaches a similar package in which the insulating layer has an identical pitch/density first metal layer throughout the entire top surface (Fig. 13, first metal layer 918 has same pitch in bridge portion and adjacent pillar portions), and the bridge has a second metal layer (202) with a higher line density than the first metal layer (918).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the additional layer (914) of Shih could have been incorporated into the design of Rubin in order to allow for the outermost connections to have the same pitch, because this allows for easier connection to a variety of external devices.

Regarding claim 2, Rubin in view of Shih teaches the apparatus of claim 1, wherein the metallization structure comprises a redistribution layer (RDL) (paragraph [0051]).

Regarding claim 8, Rubin in view of Shih teaches the apparatus of claim 1, further comprising:
a die (Rubin 330, Shih 11) electrically coupled to at least a portion of the first metal layer (see Rubin Fig. 3A, Shih Fig. 13); and


Regarding claim 9, Rubin in view of Shih teaches the apparatus of claim 8, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 810).

Regarding claim 10, Rubin in view of Shih teaches the apparatus of claim 8, wherein the die is electrically coupled to the at least a portion of the first metal layer by an under-bump metallization (UBM) structure (see Rubin paragraph [0053]).

Regarding claim 11, Rubin in view of Shih teaches the apparatus of claim 8, wherein the die is electrically coupled to the metallization structure (see Rubin Fig. 3A, Shih Fig. 13).

Regarding claim 12, Rubin in view of Shih teaches the apparatus of claim 8, wherein the metallization structure is disposed under at least a portion of the die (see Rubin Fig. 3A, Shih Fig. 13).

Regarding claim 15, Rubin in view of Shih teaches the apparatus of claim 1, further comprising:
a die (Rubin 330, Shih 11) electrically coupled to at least a portion of the first metal layer (see Rubin Fig. 3A, Shih Fig. 13) by a plurality of vias (not specifically labeled, but within 914 of Shih) through the first insulating layer (see Shih Fig. 13); and
a plurality of electrical contacts (Shih 810) electrically coupled to at least a portion of the first metal layer (Fig. 13 of Shih).


Regarding claim 16, Rubin in view of Shih teaches the apparatus of claim 15, wherein at least some of the electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball, Shih 810).

Regarding claim 17, Rubin in view of Shih teaches the apparatus of claim 15, wherein at least a portion of the plurality of electrical contacts is electrically coupled to the metallization structure (see Shih Fig. 13).

Regarding claim 18, Rubin in view of Shih teaches the apparatus of claim 15, wherein the metallization structure is disposed under at least a portion of the plurality of electrical contacts (see Shih Fig. 13).


Regarding claim 20, Rubin in view of Shih teaches the apparatus of claim 15, wherein at least a portion of the first metal layer comprises a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 810 of Shih).

Regarding claim 21, Rubin in view of Shih teaches the apparatus of claim 1, further comprising:
a second insulating layer (Shih Fig. 13, layer 712); and
a third metal layer (718) disposed on a surface of the second insulating layer (see Fig. 13 of Shih), the third metal layer electrically coupled to at least a portion of the first metal layer by one or more vias through the second insulating layer (Shih Fig. 13).

Regarding claim 22, Rubin in view of Shih teaches the apparatus of claim 21, wherein the metallization structure covers only a portion of an area of the second insulating layer (Shih Fig. 13).

Regarding claim 24, Rubin in view of Shih teaches the apparatus of claim 21, further comprising:
a die (Shih 11) electrically coupled to at least a portion of the third metal layer (see Fig. 13); and
a plurality of electrical contacts (810) electrically coupled to at least a portion of the first metal layer by a plurality of vias (510) through the first insulating layer (Fig. 13).

Regarding claim 25, Rubin in view of Shih teaches the apparatus of claim 24, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 810).

Regarding claim 26, Rubin in view of Shih teaches the apparatus of claim 21, further comprising:
a die (Shih 11) electrically coupled to at least a portion of the first metal layer (See Fig. 13) by a plurality of vias (vias in 914) through the first insulating layer (Fig. 13); and
a plurality of electrical contacts electrically coupled to the third metal layer.

Regarding claim 27, Rubin in view of Shih teaches the apparatus of claim 26, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 810).

Regarding claim 28, Rubin in view of Shih teaches the apparatus of claim 1, wherein the apparatus is incorporated into another apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a mobile device, a 

Regarding claim 29, Rubin in view of Shih teaches the apparatus of claim 1, wherein the apparatus comprises a package (see Title).

Regarding claim 30, Rubin in view of Shih teaches a method for fabricating an apparatus, the method comprising:
providing a first insulating layer (Fig. 3A, insulating layer 310);
providing a first metal layer (316) disposed on a surface of the first insulating layer (top surface);
and providing a metallization structure (320) embedded in the first insulating layer (see Fig. 3A) and comprising a second metal layer (132/134 traces) not disposed on the surface of the first insulating layer (Fig. 3A), the metallization structure occupying only a portion of a volume of the first insulating layer (Fig. 3A) and the metallization structure having a line density greater than a line density of the first metal layer (see Fig. 3A and paragraph [0051]-[0052]).
Rubin teaches that the second metal layer (132/134) is electrically connected to a metal layer (134) on the same level as the first metal layer (316) by a via (via portion of 132/134), but does not specifically teach wherein the second metal layer is electrically coupled to at least a portion of the first metal layer by at least one via.  However, Shih teaches a similar package in which the insulating layer has an identical pitch/density first metal layer throughout the entire top surface (Fig. 13, first metal layer 918 has same pitch in bridge portion and adjacent pillar portions), and the bridge has a second metal layer (202) with a higher line density than the first metal layer (918).  It would have been obvious to a 

Regarding claim 31, Rubin in view of Shih teaches the method of claim 30, wherein the metallization structure comprises a redistribution layer (RDL) (paragraph [0051]).

Regarding claim 37, Rubin in view of Shih teaches the method of claim 30, further comprising:
incorporating a die (Shih 11) into the apparatus, the die being electrically coupled to at least a portion of the first metal layer (see Shih Fig. 13), and a plurality of electrical contacts (Shih 810) electrically coupled to at least a portion of the first metal layer by a plurality of vias (Shih 510) through the first insulating layer (Shih Fig. 13).

Regarding claim 38, Rubin in view of Shih teaches the method of claim 37, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 810).

Regarding claim 39, Rubin in view of Shih teaches the method of claim 37, wherein the die is electrically coupled to the at least a portion of the first metal layer by an under-bump metallization (UBM) structure (see Rubin paragraph [0053]).

Regarding claim 40, Rubin in view of Shih teaches the method of claim 37, wherein the die is electrically coupled to the metallization structure (see Rubin Fig. 3A, Shih Fig. 13).

Regarding claim 41, Rubin in view of Shih teaches the method of claim 37, wherein the metallization structure is disposed under at least a portion of the die (see Rubin Fig. 3A, Shih Fig. 13).

Regarding claim 50, Rubin in view of Shih teaches the method of claim 30, further comprising:
providing a second insulating layer (Shih Fig. 13, second insulating layer 712) having a third metal layer (718) electrically coupled to at least a portion of the first metal layer by one or more vias (714) through the second insulating layer (Fig. 13).

Regarding claim 51, Rubin in view of Shih teaches the method of claim 50, wherein the metallization structure covers only a portion of an area of the second insulating layer (see Shih Fig. 13).

Regarding claim 53, Rubin in view of Shih teaches the method of claim 50, further comprising:
incorporating a die (Shih chip 11) into the apparatus, the die electrically coupled to at least a portion of the third metal layer (see Shih Fig. 13, coupled through the vias 510); and
providing a plurality of electrical contacts (111/121) electrically coupled to at least a portion of the first metal layer by a plurality of vias (vias in 914) through the first insulating layer (Shih Fig. 13).

Regarding claim 54, Rubin in view of Shih teaches the method of claim 53, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder, see Rubin paragraph [0046]).

Regarding claim 57, Rubin in view of Shih teaches the method of claim 30, further comprising:
incorporating the apparatus into another apparatus selected from the group consisting of a music player, a video player, an entertainment unit, a navigation device, a communications device, a 


Claims 3, 23, 32 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Shih, further in view of Hu (U.S. Publication No. 2018/0053723)
Regarding claim 3, Rubin in view of Shih teaches the apparatus of claim 2, but does not specifically teach wherein the first insulating layer comprises pre-preg (PPG).
However, Hu teaches a similar package in which the substrate is made of a pre-preg material (see paragraph [0084]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the substrate could have been pre-preg because it is an extremely common substrate material and would have been simple substitution of one known material for another.
23. (Original) The apparatus of claim 21, wherein at least one of the first insulating layer and the second insulating layer comprises pre-preg (PPG) However, Hu teaches a similar package in which the substrate is made of a pre-preg material (see paragraph [0084]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the substrate could have been pre-preg because it is an extremely common substrate material and would have been simple substitution of one known material for another.

Regarding claim 32, Rubin in view of Shih teaches the method of claim 31, but does not specifically teach wherein the first insulating layer comprises pre-preg (PPG).


Regarding claim 52, Rubin in view of Shih teaches the method of claim 50, but fails to specifically teach wherein at least one of the first insulating layer and the second insulating layer comprises pre-preg (PPG).
However, Hu teaches a similar package in which the substrate is made of a pre-preg material (see paragraph [0084]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the substrate could have been pre-preg because it is an extremely common substrate material and would have been simple substitution of one known material for another.


Claims 5-6 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Shih, further in view of Lee et al. (U.S. Publication No. 2018/0226350)
Regarding claim 5, Rubin in view of Shih teaches the apparatus of claim 4, wherein a portion of the first insulating layer comprises a photo-imageable dielectric (PID) (see paragraph [0051]) disposed to support the second metal layer and to at least in part form a surface which is flush with a surface of the first insulating layer (see Fig. 3A).
Rubin teaches an organic dielectric, but does not specifically teach a PID.  However, Lee teaches that the dielectric layers of an RDL in a similar device can be PID (see paragraph [0083]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dielectric of 

Regarding claim 6, Rubin in view of Shih and Lee teaches the apparatus of claim 5, wherein the second metal layer is electrically coupled to at least a portion of the first metal layer disposed on the surface of the PID (see Fig. 3A) by a the at least one via (vias 132/134) through the PID (see Fig. 3A).

Regarding claim 34, Rubin in view of Shih teaches the method of claim 33, wherein the metallization structure comprises a photo-imageable dielectric (PID) (see paragraph [0051]) disposed to support the second metal layer and to at least in part form a surface which is flush with a surface of the first insulating layer (see Fig. 3A).
Rubin teaches an organic dielectric, but does not specifically teach a PID.  However, Lee teaches that the dielectric layers of an RDL in a similar device can be PID (see paragraph [0083]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the dielectric of Rubin could have been a PID because it would have been simple substitution of one known dielectric for another with predictable results.

Regarding claim 35, Rubin in view of Shih and Lee teaches the method of claim 34, wherein the second metal layer is electrically coupled to at least a portion of the first metal layer disposed on the surface of the PID (Fig. 3A) by the at least one via (vias 132/134) through the PID (Fig. 3A).


Claim 13 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Shih, further in view of Kang et al. (U.S. Publication No. 2020/0020624)
Regarding claim 13, Rubin in view of Shih teaches the apparatus of claim 8, but fails to specifically teach further comprising a passive component electrically coupled to the at least a portion of the first metal layer.
However, Kang teaches a similar bridge package in which passive components (capacitor 326, Fig. 3) are connected to the first metal layer.  It would have been obvious to a person of skill in the art at the time of the effective filing date that a passive component could have been included because there are a wide variety of packages that would include passive components connected to chips.

Regarding claim 42, Rubin in view of Shih teaches the method of claim 37, but fails to specifically teach the apparatus further comprising a passive component electrically coupled to at least a portion of the first metal layer.
However, Kang teaches a similar bridge package in which passive components (capacitor 326, Fig. 3) are connected to the first metal layer.  It would have been obvious to a person of skill in the art at the time of the effective filing date that a passive component could have been included because there are a wide variety of packages that would include passive components connected to chips.


Claims 14, 19, 43, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Shih and Kang, further in view of Seidemann et al. (U.S. Publication No. 2019/0287904)
Regarding claim 5, Rubin in view of Shih and Kang teaches the apparatus of claim 13 but fails to specifically teach wherein the passive component is electrically coupled to at least a portion of the metallization structure.
However, Seidemann teaches a similar bridge package in which a passive component (Fig. 1, component 15) is coupled to the bridge (10).  It would have been obvious to a person of skill in the art at 
Regarding claim 19, Rubin in view of Shih teaches the apparatus of claim 15, but fails to specifically teach further comprising a passive component electrically coupled to the metallization structure.
However, Seidemann teaches a similar bridge package in which a passive component (Fig. 1, component 15) is coupled to the bridge (10).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the passive component could have been coupled to the bridge because a large number of package designs would require connection of an active die to the a passive component.

Regarding claim 43, Rubin in view of Shih teaches the method of claim 42, but fails to specifically teach wherein the passive component is electrically coupled to at least a portion of the metallization structure.
However, Seidemann teaches a similar bridge package in which a passive component (Fig. 1, component 15) is coupled to the bridge (10).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the passive component could have been coupled to the bridge because a large number of package designs would require connection of an active die to the a passive component.


Claims 44-47 and 49 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin in view of Shih, further in view of Cheah et al. (U.S. Publication no. 2021/0384130)
Regarding claim 44, Rubin in view of Shih teaches the method of claim 30, further comprising:


Regarding claim 45, Rubin in view of Shih and Cheah teaches the method of claim 44, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (solder ball 121, see also Rubin paragraph [0046]).

Regarding claim 46, Rubin in view of Shih and Cheah teaches the method of claim 44, wherein at least a portion of the plurality of electrical contacts is electrically coupled to the metallization structure (see Shih Fig. 13).

Regarding claim 47, Rubin in view of Shih and Cheah teaches the method of claim 44, wherein the metallization structure is disposed under at least a portion of the plurality of electrical contacts (Shih Fig. 13).

Regarding claim 49, Rubin in view of Shih and Cheah teaches the method of claim 44, wherein at least a portion of the first metal layer comprises a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (see Rubin paragraph [0053], can be UBM).

Regarding claim 55, Rubin in view of Shih and Cheah teaches the method of claim 50, further comprising:
incorporating a die (Cheah Fig. 3L, die 306) into the apparatus, the die electrically coupled to at least a portion of the first metal layer by a plurality of vias (unlabeled, but see Fig. 3L, vias in the bridge) through the first insulating layer (Fig. 3L), and a plurality of electrical contacts (unlabeled solder balls/bumps from flip chip connection) electrically coupled to the third metal layer (unlabeled bottom pads on substrate).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the package could have included an additional chip connected to the bottom side of the substrate because this is a common method of adding chip connections without increasing the surface area footprint of the package.

Regarding claim 56, Rubin in view of Shih and Cheah teaches the method of claim 55, wherein at least some of the plurality of electrical contacts comprise a solder ball, Cu-pillar, or under-bump metallization (UBM) structure (UBM, see paragraph [0095], bumps are used, see Rubin paragraph [0046], when bumps used for chip connections, UBM is utilized).


Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin, Shih, Cheah and Siedemann.
Regarding claim 48, Rubin in view of Shih and Cheah teaches the method of claim 44, but fails to specifically teach further comprising providing a passive component electrically coupled to the metallization structure.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/Examiner, Art Unit 2816   

/SELIM U AHMED/Primary Examiner, Art Unit 2896